Title: From Thomas Jefferson to Hugh Chisholm, 8 September 1808
From: Jefferson, Thomas
To: Chisholm, Hugh


                  
                     Sir
                     
                     Monticello Sep. 8. 08.
                  
                  I had intended to have been at Poplar forest before this time, but a hurt which I recieved in riding confined me to the house a considerable time and leaves me not yet strong enough to undertake a journey: and as I am to set out for Washington about the 27th. I think it extremely doubtful whether I shall be able to go to Bedford at all, however anxious I am to do so. should I not, I must pray you to leave your part of the work compleat, and to have all rubbish from the cellar & round about the house within the terrases removed. I wish to know what progress Phill has made in the digging, and would have him continue at it under your direction and mr Perry’s as long as either of you are at work there, and then to come home. if I do not go to Bedford I will send you the 20. D. you desired. I hope you made the exchange of the laths you mentioned without waiting for my approbation. as soon as you have finished at Poplar forest, mr Madison desires to employ you in making bricks this fall at his house, which I presume he will want laid next spring. whether by time or the job, I know not. you had better write to him stating your own terms. mr Dinsmore goes to work for him about Christmas. I shall have a small job for you here in the spring. I present you my best wishes.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I think I desired you to plaister the South & East rooms below for mr Griffin’s family to go into when they chuse.
                  
               